Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 04/06/2022.  Claims 21-40 are pending.  Claims 21, 36, and 39 are independent.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-28, 31, 32, and 34-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stulen et al. (US Pub. No.: 2015/0080924).
Regarding claims 21-28, 31, 32, 34, and 35, Stulen discloses an apparatus for operating on tissue, comprising:(a) a proximal housing (housing of 20, Fig. 1); (b) a shaft assembly (30, Fig. 1 and Para. [0081]) extending distally from the proximal housing, wherein the shaft assembly is configured to rotate relative to the proximal housing (Para. [0081]), wherein the shaft assembly comprises: (i) an acoustic waveguide (combination of 180 and 166, Fig. 4), including: (A) a proximal portion (180, Fig. 4) defining a longitudinal axis, and (B) a flexible portion (166, Fig. 4) extending distally from the proximal portion, (ii) an articulation assembly (combination of 130, 140 external of 336, and 142 external of 338, Fig. 3-7 and 11-12C), including: (A) an articulation section (130, Fig. 4) associated with the flexible portion of the acoustic waveguide, (B) a first translating member (140 external of 336, Figs. 3-7) translatable relative to the proximal portion of the acoustic waveguide; (c) an end effector (40, Fig. 4) comprising an ultrasonic blade (160, Fig. 4) in acoustic communication with the acoustic waveguide, wherein the first translating member is configured to direct deflection of the end effector relative to the longitudinal axis (Para. [0083]); and (d) an articulation control assembly (300, Fig. 11-12C), comprising: (i) a drive shaft/rotating body (330, Figs. 11-12C and Para. [0096]-[0098]) configured to be driven by a motor such that the motor rotates the drive shaft about a drive axis (the drive shaft/rotating body 330 is fully capable to be driven by a motor such that the motor rotates the drive shaft about a drive axis), and (ii) a first drive body (combination of 336 and the part of 140/pin inside 336) operatively coupled to the first translating member (Figs 12A-12C), wherein the first drive body is configured to translate the first translating member relative to the proximal portion of the acoustic waveguide in response to rotation of the drive shaft about the drive axis (Paras. [0097] and [0098]), and wherein the first drive body is configured to unitarily rotate with the shaft assembly relative to the proximal housing (Paras. [0081], [0097] and [0098] and Figs. 3 and 12A, the first drive body is configured to unitarily rotate with the shaft assembly relative to the proximal housing because the members 140 and 142 extends through the member 130 in a fixed radial orientation as shown in Fig. 3 and are connected to the drive bodies as shown in Fig. 12A.  The rotation of the knob provides the rotation of member 130 and the shaft assembly 30 relative to the housing.  Simultaneously, the rotation of member 130 relative to the housing would causes the rotation of the first drive body relative to the proximal housing.); wherein the articulation assembly comprises a second translating member (142 external of 338, Figs. 12A-12C) longitudinally translatable relative to the first translating member; wherein the articulation control assembly comprises a second drive body (combination of 338 and part of 142/pin inside 338) operatively coupled to the second translating member; wherein the second drive body is configured to translate the second translating member relative to the first translating member in response to rotation of the drive shaft about the drive axis (Paras. [0097] and [0098]); wherein the drive shaft comprises a first threaded section (332, Figs. 12A-12C) and a second threaded section (334, Figs. 12A-12C), wherein the first drive body is operatively coupled to the first threaded section (Figs. 12A-12C), wherein the second drive body is operatively coupled to the second threaded section (Figs. 12A-12C); wherein the first drive body comprises a first threaded ring (336, Figs. 12A-12C ) and a first pin (part of 140 inside 336, Figs. 12A-12C), wherein the first threaded ring is coupled with the first threaded section (Figs. 12A-12C), and wherein the first pin is coupled to the first translating member (Figs. 12A-12C); wherein the second drive body comprises a second threaded ring (338, Figs. 12A-12C) and a second pin (part of 142 inside 338, Figs. 12A-12C), wherein the second threaded ring is coupled with the second threaded section (Figs. 12A-12C), and wherein the second pin is coupled to the second translating member (Figs. 12A-12C); wherein the drive axis is parallel to the longitudinal axis (Figs. 12A-12C); wherein the drive shaft is fully capable to rotate with the shaft assembly relative to the proximal housing (Figs. 12B and 12C and Paras. [0081] and [0094]-[0098], the drive shaft is fully capable to rotate with the shaft assembly relative to the proximal housing); a knob (31/310, Figs. 12A-12C) rotatably coupled with the proximal housing, wherein the knob is fully capable to rotate the shaft assembly and the articulation control assembly relative to the proximal housing (Figs. 12B and 12C and Paras. [0094]-[0098], the knob is fully capable to rotate the shaft assembly and the articulation control assembly relative to the proximal housing); wherein the articulation control assembly / acoustic waveguide is housed within/partially within the knob (Figs. 12A-12C); wherein the articulation section further comprises a first set of ribs (semi-circular ribs on 132, Fig. 3) and a second set of ribs (semi-circular ribs on 134, Fig. 3) encompassing the flexible portion of the acoustic waveguide (Fig. 3); wherein the end effector further comprises a pivoting jaw (44, Figs. 2 and 3); wherein at least a portion of the shaft assembly is configured to rotate about the longitudinal axis (Paras. [0081] and [0094]); wherein the first drive body is fully capable to rotate with the portion of the shaft assembly about the longitudinal axis (the first drive body is fully capable to rotate with the portion of the shaft assembly about the longitudinal axis, as rotating the whole apparatus along the longitudinal axis); wherein the drive shaft is fully capable to rotate with the portion of the shaft assembly about the longitudinal axis (Paras. [0081], [0097] and [0098] and Figs. 3 and 12A, the drive shaft is fully capable to rotate with the portion of the shaft assembly about the longitudinal axis, as rotating the whole apparatus along the longitudinal axis); wherein the drive shaft is directly coupled to the first drive body (Figs. 12A-12C).
Regarding claims 36-38, Stulen discloses an apparatus for operating on tissue, comprising: (a) a proximal housing (housing of 20, Fig. 1); (b) a shaft assembly (30, Fig. 1 and Para. [0081]) extending distally from the proximal housing, wherein the shaft assembly is configured to rotate relative to the proximal housing (Para. [0081]), wherein the shaft assembly comprises: (i) an acoustic waveguide (combination of 180 and 166, Fig. 4), including: (A) a proximal portion (180, Fig. 4) defining a longitudinal axis, and (B) a flexible portion (166, Fig. 4) extending distally from the proximal portion, (ii) an articulation assembly (combination of 130, 140, and 142, Fig. 3-7 and 13A and 13B), including: (A) an articulation section (130, Fig. 4) associated with the flexible portion of the acoustic waveguide, (B) a first translating member (140, Figs. 3-7) translatable relative to the proximal portion of the acoustic waveguide; (c) an end effector (40, Fig. 4) comprising an ultrasonic blade (160, Fig. 4) in acoustic communication with the acoustic waveguide, wherein the first translating member is configured to direct deflection of the end effector relative to the longitudinal axis (Para. [0083]); and (d) an articulation control assembly (400, Figs. 13A-13B), comprising: (i) a motor (410, Figs. 13A); (ii) a drive shaft (420, Figs. 13A-13B), wherein the motor is operatively coupled with the drive shaft such that the motor is configured to rotate the drive shaft about a drive axis (central axis of drive shaft 420, Fig. 13A), and (iii) a first drive body (428, Figs. 13A-13B) operatively coupled to the first translating member, wherein the first drive body is configured to translate the first translating member relative to the proximal portion of theSerial No. 16/664,271 acoustic waveguide in response to rotation of the drive shaft about the drive axis (Paras. [0100]-[0102]), and wherein the first drive body is fully capable to rotate with the shaft assembly relative to the proximal housing (Paras. [0081], [0097] and [0098] and Figs. 3 and 13A, the first drive body is configured to rotate with the shaft assembly relative to the proximal housing because the members 140 and 142 extends through the member 130 in a fixed radial orientation as shown in Fig. 3 and are connected to the drive bodies as shown in Fig. 13A.  The rotation of the knob provides the rotation of member 130 and the shaft assembly relative to the housing.  Then, the rotation of member 130 relative to the housing would causes the rotation of the drive member relative to the housing); wherein the articulation assembly comprises a second translating member (142, Fig. 13A) longitudinally translatable relative to the first translating member; wherein the articulation control assembly comprises a second drive body (430, Fig. 13A) operatively coupled to the second translating member; wherein the second drive body is configured to translate the second translating member relative to the first translating member in response to rotation of the drive shaft about the drive axis (Paras. [0100]-[0102]); wherein the drive shaft comprises a first threaded section (424, ?Fig. 13A) and a second threaded section (426, Fig. 13A), wherein the first drive body is operatively coupled to the first threaded section (Fig. 13A), wherein the second drive body is operatively coupled to the second threaded section (Fig. 13A); wherein the drive axis is parallel to the longitudinal axis (Fig. 13A); wherein the drive shaft is fully capable to rotate with the shaft assembly relative to the proximal housing (Paras. [0081], [0097] and [0098] and Figs. 3 and 13A, the drive shaft is fully capable to rotate with the shaft assembly relative to the proximal housing); a knob (31, Fig. 3) rotatably coupled with the proximal housing, wherein the knob is fully capable to rotate the shaft assembly and the articulation control assembly relative to the proximal housing (Figs. 3, 13A, and 13B and Paras. [0094]-[0098], the knob is fully capable to rotate the shaft assembly and the articulation control assembly relative to the proximal housing); wherein the articulation control assembly / acoustic waveguide is housed within/partially within the knob (Figs. 1-4, 13A, and 13B) wherein the articulation section further comprises a first set of ribs (semi-circular ribs on 132, Fig. 3) and a second set of ribs (semi-circular ribs on 134, Fig. 3) encompassing the flexible portion of the acoustic waveguide (Fig. 3); wherein the end effector further comprises a pivoting jaw (44, Figs. 2 and 3); wherein the first drive body is fully capable to rotate with the portion of the shaft assembly about the longitudinal axis (the first drive body is fully capable to rotate with the portion of the shaft assembly about the longitudinal axis, as rotating the whole apparatus along the longitudinal axis); wherein the drive shaft is fully capable to rotate with the portion of the shaft assembly about the longitudinal axis (Paras. [0081], [0097] and [0098] and Figs. 3 and 13, the drive shaft is fully capable to rotate with the portion of the shaft assembly about the longitudinal axis such as rotating the whole apparatus along the longitudinal axis); wherein the drive shaft is directly coupled to the first drive body (Figs. 13A-13C).
Regarding claims 39 and 40, Stulen discloses an apparatus for operating on tissue, comprising: (a) a shaft assembly (30, Fig. 1 and Para. [0081]), comprising: (i) an acoustic waveguide  (combination of 180 and 166, Fig. 4), including: (A) a proximal portion (a small proximal portion, see Figure below, Fig. 4) defining a longitudinal axis (see Figure below), andSerial No. 16/664,271 (B) a flexible portion (166, Fig. 4) extending distally from the proximal portion, (ii) an articulation assembly (combination of 130, 140, and 142, Fig. 3-7 and 13A and 13B), including:(A) an articulation section (130, Fig. 4) associated with the flexible portion of the acoustic waveguide, (B) a first translating member (140, Fig. 13A) translatable relative to the proximal portion of the acoustic waveguide; (b) an end effector (40, Fig. 2) comprising an ultrasonic blade (160, Fig. 2) in acoustic communication with the acoustic waveguide, wherein the first translating member is configured to direct deflection of the end effector relative to the longitudinal axis (Para. [0083]); and (c) an articulation control assembly (400, Figs. 13A-13B), comprising: (i) a rotating body (420, Fig. 13A) configured to be driven by a motor such that the motor rotates the rotating body about a rotating axis (rotation axis of 420, Fig. 13B and Figure below), and (ii) a first drive body (422 or combination of 424 and 422, Fig. 13A) operatively coupled to the first translating member, wherein the first drive body is directly coupled to the rotating body (Fig. 13B) such that the first drive body is configured to translate the first translating member relative to the proximal portion of the acoustic waveguide in response to rotation of the rotating body (Paras. [0100]-[0102]), and wherein the rotating axis and the longitudinal axis are offset from each other (Fig. 13B and see Figure below); wherein the rotating body comprises a drive shaft having a threaded region (424, Fig. 13B) coupled to the first drive body.

    PNG
    media_image1.png
    435
    709
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stulen et al. (US Pub. No.: 2015/0080924) as applied to claims 21 and 32 above, respectively, and further in view of Zemlok et al. (US Pat. No.: 2015/0122870)
Regarding claim 29, Stulen discloses all the limitation of claim 21 as taught above and further discloses a motor (410, Fig. 13A).  However, Stulen does not disclose a gear box; wherein the gear box is interposed between the motor and the drive shaft.
Zemlok teaches, in the same field of endeavor (surgical apparatus), a gear box (204, Fig. 4) is interposed between a motor (200, Fig. 4) and a drive shaft (210, Fig. 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Stulen to include a gear box attached to the motor such the gear box is interposed between the motor and the drive shaft as taught by Zemlok in order to obtain a desired torque and speed received from the motor.
Regarding claim 33, Stulen discloses all the limitations of claim 32 as taught above but fails to disclose that the articulation control assembly extends distally from the knob.
Zemlok teaches, in the same field of endeavor (surgical apparatus), an apparatus comprising an articulation control assembly (170, Fig. 1) extends distally from a knob (182, Figs. 1-2) of the apparatus.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify articulation control assembly of Stulen to extends distally from the knob as taught by Zemlok instead of proximally from the knob in order to obtain the advantage of facilitating rotating the whole articulation control assembly along with the effector (Zemlok , Para.[0092]).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stulen et al. (US Pub. No.: 2015/0080924) as applied to claim 30 above, and further in view of Yates et al. (US Pub. No.: 2015/0053748).
Regarding claim 29, Stulen discloses all the limitation of claim 21 as taught above but fails to disclose that the articulation control assembly further comprises a switch mounted to the proximal housing, wherein the switch to configured to activate the motor.
Yates teaches, in the same field of endeavor (surgical apparatus), an articulation control assembly (110, Fig. 1) comprises a switch (116, Fig. 1; switch 116 is indirectly mounted to the proximal housing) mounted to the proximal housing, wherein the switch to configured to activate the motor (Para. [0218]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify he articulation control assembly of Stulen to include a switch mounted to the proximal housing, wherein the switch to configured to activate the motor as taught by Yates in order to control the motor by switching the motor on and off.
Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive.   In response to the argument(s) on pages 8-10 of the remarks with respect to claims 21, 29, and 30, Stulen discloses an articulation control assembly (300, Fig. 11-12C), comprising: (i) a drive shaft/rotating body (330, Figs. 11-12C and Para. [0096]-[0098]) configured to be driven by a motor such that the motor rotates the drive shaft about a drive axis (the drive shaft/rotating body 330 is fully capable to be driven by a motor such that the motor rotates the drive shaft about a drive axis), and (ii) a first drive body (combination of 336 and the part of 140/pin inside 336) operatively coupled to the first translating member (Figs 12A-12C), wherein the first drive body is configured to translate the first translating member relative to the proximal portion of the acoustic waveguide in response to rotation of the drive shaft about the drive axis (Paras. [0097] and [0098]), and wherein the first drive body is configured to unitarily rotate with the shaft assembly relative to the proximal housing (Paras. [0081], [0097] and [0098] and Figs. 3 and 12A, the first drive body is configured to unitarily rotate with the shaft assembly relative to the proximal housing because the members 140 and 142 extends through the member 130 in a fixed radial orientation as shown in Fig. 3 and are connected to the drive bodies as shown in Fig. 12A.  The rotation of the knob provides the rotation of member 130 and the shaft assembly 30 relative to the housing.  Simultaneously, the rotation of member 130 relative to the housing would causes the rotation of the first drive body relative to the proximal housing.).
In response to the argument(s) on page 9 of the remarks with respect to claim 36, Stulen discloses a motor (410, Figs. 13A); a drive shaft (420, Figs. 13A-13B), wherein the motor is operatively coupled with the drive shaft such that the motor is configured to rotate the drive shaft about a drive axis (central axis of drive shaft 420, Fig. 13A).
In response to the argument(s) on page 9 of the remarks with respect to claim 39, Stulen discloses an apparatus for operating on tissue, comprising: (a) a shaft assembly (30, Fig. 1 and Para. [0081]), comprising: (i) an acoustic waveguide  (combination of 180 and 166, Fig. 4), including: (A) a proximal portion (a small proximal portion, see Figure below, Fig. 4) defining a longitudinal axis (see Figure below), andSerial No. 16/664,271 (B) a flexible portion (166, Fig. 4) extending distally from the proximal portion, (ii) an articulation assembly (combination of 130, 140, and 142, Fig. 3-7 and 13A and 13B), including:(A) an articulation section (130, Fig. 4) associated with the flexible portion of the acoustic waveguide, (B) a first translating member (140, Fig. 13A) translatable relative to the proximal portion of the acoustic waveguide; (b) an end effector (40, Fig. 2) comprising an ultrasonic blade (160, Fig. 2) in acoustic communication with the acoustic waveguide, wherein the first translating member is configured to direct deflection of the end effector relative to the longitudinal axis (Para. [0083]); and (c) an articulation control assembly (400, Figs. 13A-13B), comprising: (i) a rotating body (420, Fig. 13A) configured to be driven by a motor such that the motor rotates the rotating body about a rotating axis (rotation axis of 420, Fig. 13B and Figure below), and (ii) a first drive body (422 or combination of 424 and 422, Fig. 13A) operatively coupled to the first translating member, wherein the first drive body is directly coupled to the rotating body (Fig. 13B) such that the first drive body is configured to translate the first translating member relative to the proximal portion of the acoustic waveguide in response to rotation of the rotating body (Paras. [0100]-[0102]), and wherein the rotating axis and the longitudinal axis are offset from each other (Fig. 13B and see Figure below).

    PNG
    media_image1.png
    435
    709
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/           Primary Examiner, Art Unit 3771